                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WILDEARTH GUARDIANS,

               Plaintiff,

v.                                                                    No. 1:19-cv-00505-RB-SCY

DAVID BERNHARDT, in his official capacity
as U.S. Secretary of the Interior, and UNITED
STATES BUREAU OF LAND MANAGEMENT,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       WildEarth Guardians (WildEarth), an environmentally-focused non-profit organization,

brought suit against U.S. Secretary of the Interior David Bernhardt and the U.S. Bureau of Land

Management (collectively BLM) for approving oil and gas leases on public land in New Mexico.

Still in the early stages of this litigation, the American Petroleum Institute (API) and the Western

Energy Alliance (WEA)—both trade groups representing the oil and gas industry—filed motions

to intervene as defendants. BLM takes no position on the motion. WildEarth does not oppose API

but argues that API adequately represents WEA’s interests, so WEA should not be allowed to

intervene as of right. Given that these two groups represent different constituencies, each with their

own interests in the litigation, the Court will grant both motions to intervene as of right.

I.     Background

       WildEarth is a “non-profit membership organization” headquartered in Santa Fe, New

Mexico. (Doc. 1 (Compl.) ¶ 14.) It is composed of approximately 231,000 members who endeavor

to “protect[] and restore[] the wildlife, wild places, wild rivers and health of the American West.”
(Id.) WildEarth’s aim is to “replace fossil fuels with clean, renewable energy in order to safeguard

public health, the environment, and the Earth’s climate.” (Id.)

        On June 3, 2019, WildEarth filed suit against BLM for approving certain oil and gas leases

across more than 68,232 acres of public land in New Mexico. (Id. ¶ 1.) It contends that approval

of these leases contravenes the National Environmental Policy Act (NEPA), the Federal Land

Policy and Management Act (FLPMA), and the Administrative Procedure Act (APA). (Id.)

Precisely, WildEarth claims that BLM failed to adequately assess the environmental impact on

energy operations in the region. (Id. ¶ 256–88.) As a result, WildEarth requests (a) a declaration

that BLM violated NEPA, FLPMA, and the APA; (b) that the lease authorization be vacated and

remanded; (c) an injunction against BLM until it complies with federal law; and (d) an injunction

against further approvals. (Id. ¶¶ A–I.)

        On August 2, 2019, API moved the Court to intervene as a defendant under Federal Rule

of Civil Procedure 24. (Doc. 12.) “API is the primary national trade association of the oil and

natural gas industry, representing more than 625 companies involved in all aspects of that industry,

including the exploration, production, shipping, transportation, and refining of crude oil.” (Id. at

2.) At that time, counsel conferred, and WildEarth indicated to API that it would not oppose

intervention. (Id. at 1.) A month later on September 16, 2019, WEA also moved the court to

intervene as a defendant. (Doc. 20.) WEA “represents over 300 members involved in all aspects

of environmentally responsible exploration and production of oil and natural gas on federal and

Indian lands across the western United States . . . .” (Id. ¶ 2.)

        This time in response, WildEarth challenged WEA’s intervention as a matter of right

because API “adequately represent[s] WEA’s interests in this litigation.” (Doc. 24 at 1.) WildEarth

further stated that it would not oppose permissive intervention under certain circumstances.



                                                   2
Specifically, it now requests that both intervenors: (a) “[file] briefs in accordance with the date for

the Federal Defendants,” (b) “[limit] their arguments to the existing (or amended) claims,”

(c) “[confer] with the Federal Defendants before filing any motion or response brief . . . ,” and

(d) “[submit] joint consolidated motions and memoranda . . . .” (Id. at 1–2.)

II.     Legal Standard

        Federal Rule of Civil Procedure 24 allows for intervention as of right if “[o]n timely

motion,” the party “claims an interest relating to the property or transaction that is the subject of

the action, and is so situated that disposing of the action may as a practical matter impair or impede

the movant’s ability to protect its interest, unless existing parties adequately represent that

interest.” Fed. R. Civ. P. 24(a)(2). At the same time, if no intervention as of right exists, “the court

may permit anyone to intervene who . . . has a claim or defense that shares with the main action a

common question of law or fact.” Id. 24(b)(1)(B). “In exercising its discretion, the court must

consider whether the intervention will unduly delay or prejudice the adjudication of the original

parties’ rights.” Id. 24(b)(3).

III.    Discussion

        a. API’s Intervention

        API contends that it should be able to intervene as of right, or “in the alternative, through

permissive intervention.” (Doc. 12 at 3.) It has an interest in the matter because its “members are

deeply engaged in the exploration for and development of oil and gas resources, and their interests

are directly affected by the instant legal challenge.” (Id.) It further claims to have “routinely . . .

intervene[d] in lawsuits brought by plaintiffs challenging Governmental actions . . . .” (Id.)

        First, API argues that it timely moved to intervene, filing its motion approximately two

months after the commencement of this suit. (Id. at 4.) Next, it posits that its interests may be


                                                   3
impaired if excluded because its members frequently operate on federal lands, and these practices

“are important for the long-term viability of many companies . . . .” (Id. at 5.) Given that API’s

members “own leases” subject to BLM policies, it has standing to enter this matter as a defendant.

(Id. at 8.) Finally, API suggests that its interests “will not be adequately protected by Plaintiff or

Defendants.” (Id. at 12.) Specifically, API’s goal is the “‘wise development’ of oil and gas

resources on public land,” while the “Government’s statutory goals—including those imposed by

NEPA and FLPMA—are not limited to those interests.” (Id. (citations omitted).) WildEarth did

not file a response within 14 days and does not oppose API’s intervention. (Doc. 24 at 1.)

       Based on API’s representations, the Court will allow intervention. First, courts have not

set forth a specific timeframe for intervention, but rather, they consider the underlying factual

circumstances. W. Energy All. v. Zinke, 877 F.3d 1157, 1164 (10th Cir. 2017). Courts also consider

whether there exists any “prejudice to the existing parties” or “prejudice to the movants.” Okla. ex

rel. Edmondson v. Tyson Foods, Inc., 619 F.3d 1223, 1232 (10th Cir. 2010). API filed its Motion

to Intervene only two months after WildEarth filed the Complaint (Doc. 1), and nearly a month

before BLM filed its Answer (Doc. 22). Given this prompt intervention, it is difficult for this Court

to imagine any resulting prejudice, and WildEarth has not shown concern that any prejudice exists.

       Next, where the court’s decision affects a party’s interests, that party may intervene to

protect those interests. See San Juan Cty., Utah v. United States, 503 F.3d 1163, 1203 (10th Cir.

2007), abrogated on other grounds by Hollingsworth v. Perry, 570 U.S. 693 (2013). The “interest

is measured in terms of its relationship to the property or transaction that is the subject of the

action,” WildEarth Guardians v. Nat’l Park Serv., 604 F.3d 1192, 1198 (10th Cir. 2010), and the

standard only imposes a “minimal” burden, WildEarth Guardians v. U.S. Forest Serv., 573 F.3d

992, 995 (10th Cir. 2009). Here, API members have spent “more than $1 billion” in attaining these



                                                  4
leases. (Doc. 12 at 1.) Any decision the court makes reversing, limiting, or even stalling access to

that land would affect API members. Moreover, it would have implications for any future land

development that these oil and gas companies pursue.

       Finally, the intervening party must “show that the representation by the existing parties

may be inadequate, but this burden is minimal.” Coal. of Ariz./N.M. Ctys. for Stable Econ. Growth

v. Dep’t of Interior, 100 F.3d 837, 844 (10th Cir. 1996) (internal quotation marks and citations

omitted). The intervening party need only demonstrate a “possibility” that its interests diverge

from the other defendants. Nat. Res. Def. Council, Inc. v. U.S. Nuclear Regulatory Comm’n, 578

F.2d 1341, 1346 (10th Cir. 1978). Beyond its specific interest in developing public land, BLM

carries with it the broader interests of the government and the American people. This constituency

stretches far beyond ALI’s representation of 625 member companies. While the parties may share

similar goals and make similar arguments, because BLM’s interests are so vast, a real possibility

exists that party interests may diverge during the litigation. In applying Rule 24, it is obvious that

API may intervene in this matter as of right, and the Court will grant its Motion to Intervene.

       b. WEA’s Intervention1

       WEA first argues that its members have an interest in the litigation, holding that WildEarth

aims to end its members’ property rights in the oil and gas leases. (Doc. 20 at 8.) Further, its

mission of advocacy creates a general interest in “ensuring BLM’s leasing policies promote




1
 WEA begins with the standing question. It argues that it has standing because: its members have
standing; “the interests at stake are germane to the organization’s purpose[;] and neither claim
asserted nor the relief requested requires the participation of individual members . . . .” (Doc. 20
at 7 (citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181
(2000)).) As an intervenor, it also argues that it need not have standing, unless its requested relief
differs from an existing party. (Id. (citing Kane Cty., Utah v. United States, 928 F.3d 877, 886
(10th Cir. 2019)).) Given that WildEarth does not challenge standing and that it is well known that
associations may sue on behalf of their members, the Court will not address this issue here.
                                                  5
environmentally responsible oil and gas development” (Id. (citation omitted).) Finally, despite

sharing some overlapping goals with BLM, there is no “guarantee that BLM will adequately

represent the Alliance’s interests.” (Id. at 13.) In the alternative, WEA claims to qualify for

permissive intervention because it shares “common questions of law or fact with both Plaintiff’s

claims and the defenses BLM is likely to raise.” (Id.) Further, “[n]one of the existing parties will

be able to provide the detailed understanding of member companies’ historic and anticipated

operations that the Alliance can provide.” (Id. at 14.)

       Despite not opposing API’s intervention, WildEarth filed a response to WEA’s Motion.

(Doc. 24.) It argued that API would “adequately represent WEA’s interests in this litigation,” (id.

at 1), and that their goals in the lawsuit are “identical.” (Id. at 4.) Regarding BLM, WEA shares

the goals of “upholding the challenged leases and maintaining the regulatory status quo,” and with

API, WEA “has made no attempt to distinguish its interests.” (Id. at 5.) At the same time,

WildEarth does not “oppose permissive intervention subject to reasonable limitations on WEA’s

and API’s participation in this case to preserve judicial resources and avoid an unfair burden on

[WildEarth].” (Id. at 1.)

       The Court applies to WEA the same standards under Rule 24 used to render the decision

on API above. While WEA filed its Motion about a month after API’s and about three months

after the Complaint, it was still filed before BLM’s Answer. At this early stage of litigation, there

again is no argument that intervention would prejudice any party. WEA’s interests in the matter

stem from its representing over 300 oil and gas companies, many of which hold leases at issue.

Once more, a decision from the Court that alters the leasing rights would affect WEA.

       The core of WildEarth’s opposition, however, is that WEA holds identical interests to API,

which could adequately represent it throughout the litigation. (Doc. 24 at 1.) WildEarth believes



                                                  6
that API and WEA are “aligned in their objective of protecting their financial interests by

protecting the leases of their members and maintaining the industrial status quo of oil and gas

development in the Greater Carlsbad region.” (Doc. 24 at 5.) Therefore, no right of intervention

exists.

          API does not oppose WEA’s involvement and contends that they represent differing

interests: “Unlike WEA’s representation of its specific leaseholding members and BLM policy

positions, API represents leaseholders, lease operators, and service companies, and indeed

companies throughout the chain of oil and gas development . . . .” (Doc. 25 at 4–5.) API’s interests

are “significantly broader than WEA’s.” (Id. at 5.) In fact, “both have been permitted separately to

intervene and brief one of Plaintiff’s own previous challenges to BLM oil and gas lease sales.” (Id.

(citing WildEarth Guardians v. Jewell, No. 16-cv-01724, Doc. 19 (D.D.C. Nov. 23, 2016)).)

          WEA agrees. Neither BLM nor API adequately represent WEA. The fact that BLM and

WEA “deny all violations” and maintain “common goals” is not evidence of perfect alignment.

(Doc. 27 at 2.) BLM’s representation of the government and its citizens signifies interests well

beyond WEA’s. Regarding API, WEA argues that “the organizations’ membership and objectives

vary.” (Id. at 4.) WEA’s “members are focused on the ‘upstream’ segment of the oil and gas

industry and are typically small businesses, having an average of fourteen employees.” (Id.) API,

however, represents the oil and gas industry broadly. (Id.) Given these differences, there have been

several lawsuits filed against BLM where only one of these parties participated—indicating

frequent differences. (Id. (citing W. Energy All. v. Jewell, No. 1:16-cv-00912 (D.N.M.)).)

          After considering the arguments, the Court holds that WEA may intervene as of right. The

Tenth Circuit has held that intervention of right “does not apply . . . when interests are aligned.”

San Juan Cty., 503 F.3d at 1204. Or rather, adequate representation exists “when the objective of



                                                 7
the applicant for intervention is identical to that of one of the parties.” City of Stilwell, Okla. v.

Ozarks Rural Elec. Co-op. Corp., 79 F.3d 1038, 1042 (10th Cir. 1996) (internal quotation marks

and citation omitted) (emphasis added). Here, both parties share general interests. Both represent

oil and gas companies in the region, and both desire that BLM policy remain unchanged. That

said, API’s members span the gamut of the oil and gas industry—from small exploration

companies to large-scale distributors, whereas WEA’s members are limited to smaller exploration

and production companies in the Western United States. Certainly these groups overlap in many

respects, but there are significant differences. And the Court reads City of Stilwell’s requirement

that the parties have identical objectives as a high hurdle. API’s broader interests and

representation of companies throughout the value chain bring different perspectives to the matter

that WEA’s narrower constituency might not perceive. Conversely, WEA’s focused defense of its

members will likely produce different tactics that API would not pursue. While their high-level

objectives may intersect, their strategies and arguments throughout the litigation to achieve those

objectives will likely diverge. As a result, the Court will grant WEA’s Motion to Intervene.

       c. Conditions on Intervention

       While the Court granted intervention as of right for both API and WEA, it should still

consider whether to impose reasonable conditions on their participation. Cf. Fed R. Civ. P. 24(a)

advisory committee note on 1966 amendment (“An intervention of right under the amended rule

may be subject to appropriate conditions or restrictions responsive among other things to the

requirements of efficient conduct of the proceedings.”). WildEarth argues that if WEA is also

allowed to intervene, the Court should enact “reasonable conditions” on their participation. (Id.)

Specifically, it asks the parties to: (a) follow BLM’s briefing schedule; (b) limit their briefing to

BLM’s arguments; (c) confer to avoid duplication; and (d) submit joint briefs. API counters that


                                                  8
this request for conditions is untimely. (Doc. 25 at 1–2.) Given that WildEarth did not oppose

API’s intervention, it cannot restrict its participation because another party now seeks to intervene.

(Id.) Further, WEA argues that “imposing limitations on briefing is a matter for a case management

conference, not a motion to intervene.” (Doc. 27 at 5.)

        Again, the Court largely agrees with API and WEA. These proposed conditions are

premature. Forcing API and WEA to limit their arguments to BLM’s would defeat the purpose of

intervention as of right. The Court has decided that both parties can independently join the case as

defendants. It would be counterintuitive to restrict their participation and force BLM’s case

strategy on them. The same could be said of joint briefing. Such a condition would water down

API and WEA’s arguments, obscuring their divergent interests. The Court will also not allow

restrictions on the briefing schedule at this time, as that is a matter for the case management

conference. Finally, the one condition the Court will impose, however, is that the parties confer

ahead of time to limit duplicate briefing. Obviously, the parties are working from the same set of

facts and making similar arguments, but the parties should remain cognizant of judicial resources.

Therefore, the Court will deny three of the conditions but request that the parties confer throughout

the litigation to avoid repetitive briefing.

        THEREFORE,

        IT IS ORDERED that API’s Motion to Intervene (Doc. 12) is GRANTED.

        IT IS FURTHER ORDERED that WEA’s Motion to Intervene (Doc. 20) is

GRANTED.



                                                      ___________________________________
                                                      ROBERT C. BRACK
                                                      SENIOR U.S. DISTRICT JUDGE



                                                  9
